UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4665


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS EARL TILLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cr-00130-WO-1)


Submitted:   July 21, 2016                 Decided:   July 25, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Michael Aus, Durham, North Carolina, for Appellant. Caroline
D. Ciraolo, Acting Assistant Attorney General, S. Robert Lyons,
Gregory Victor Davis, Katie Bagley, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; Ripley Rand, United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Thomas Earl Tilley pled guilty to interference with the

administration of Internal Revenue laws by corrupt or forcible

means, in violation of 26 U.S.C. § 7212(a) (2012) and 18 U.S.C.

§ 2 (2012).       The district court sentenced him to 32 months’

imprisonment.      Tilley appeals his sentence, arguing that the

district court plainly erred by assessing a criminal history point

under U.S. Sentencing Guidelines Manual § 4A1.1(c) (2014), for his

prior conviction of misdemeanor disorderly conduct for which he

received a 30–day suspended sentence and 12 months of unsupervised

probation.    Finding no error, much less plain error, we affirm.

      Tilley did not object at sentencing to the criminal history

points assessed in the presentence report.          Therefore, we review

his claim for plain error.       See United States v. Lynn, 592 F.3d
572, 576-77 (4th Cir. 2010).         Under this standard, Tilley has the

burden of showing: (1) there was error; (2) the error was plain;

and   (3)   the   error   affected   his   substantial   rights.   United

States v. Olano, 507 U.S. 725, 732–34 (1993); United States v.

Strickland, 245 F.3d 368, 379–80 (4th Cir. 2001).              When these

conditions are satisfied, this court may exercise its discretion

to notice the error only if it “seriously affect[s] the fairness,

integrity or public reputation of judicial proceedings.”           Olano,
507 U.S. at 736 (internal quotation marks omitted).



                                       2
      Section 4A1.2(c)(1) of the Sentencing Guidelines provides

that certain misdemeanor offenses will be counted in computing a

defendant’s    criminal   history      if    “the   sentence   was     a    term   of

probation of more than one year or a term of imprisonment of at

least thirty days.”     The Guideline lists “[d]isorderly conduct” as

one such countable offense.           Id.   The court looks to the term of

imprisonment imposed—not the amount of time the defendant actually

serves—in order to determine whether to assess criminal history

points for a prior conviction.              Id.; see USSG § 4A1.2 cmt. n.2

(2014) (“[C]riminal history points are based on the sentence

pronounced, not the length of time actually served.”).

      Here, Tilley was sentenced to thirty days’ imprisonment on

the   disorderly    conduct    offense.        Although    this   sentence         was

suspended,    the   Guidelines    provide       that   a   totally         suspended

sentence “shall be counted as a prior sentence under § 4A1.1(c).”

USSG § 4A1.2(a)(3).       Because the sentence imposed on Tilley for

the disorderly conduct offense was “at least thirty days,” the

court   properly    assessed    one    criminal     history    point       for   this

sentence.    USSG § 4A1.2(c)(1)(A).

      Accordingly, we find no error, much less plain error, in the

district court’s computation of Tilley’s criminal history score

and thus his Guidelines range.               We therefore affirm Tilley’s

sentence.     We dispense with oral argument because the facts and



                                        3
legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                         AFFIRMED




                                4